Citation Nr: 1639507	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  15-39 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right lower extremity peripheral neuropathy.

3.  Entitlement to service connection for left lower extremity peripheral neuropathy.

4.  Entitlement to service connection for right upper extremity peripheral neuropathy.

5.  Entitlement to service connection for left upper extremity peripheral neuropathy.

6.  Entitlement to service connection for a skin disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to a rating in excess of 30 percent for ischemic heart disease.

10.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

11.  Entitlement to a rating in excess of 10 percent for tinnitus.

12.  Entitlement to a compensable rating for left ear hearing loss.

13.  Entitlement to an effective date for an award of a 70 percent rating for PTSD, prior to July 1, 2014.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for more than seven years, including the period from June 1965 to July 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September and December 2010 and February 2015 rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

Although the RO reopened the claim of service connection for right ear hearing loss (by considering it on the merits), as there was a prior final denial of the claim the Board must address whether new and material evidence to reopen the claim has been received to establish its jurisdiction to review the merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issue is characterized accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 2010 rating decision denied the Veteran service connection for hearing loss in the right ear, based essentially on a finding that it was not shown to be related to his service. 

2.  Evidence received since the September 2010 decision does not tend to relate a right ear hearing loss to the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a hearing loss in the right ear, and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran is not shown to have peripheral neuropathy of the lower extremities due to service or service connected disability.

4.  The Veteran is not shown to have peripheral neuropathy of the upper extremities due to service or service connected disability.  

5.  The Veteran is not shown to have a skin disability.

6.  Hypertension was not manifested in service or for many years thereafter, and is not shown to be related to service.

7.  The Veteran's PTSD is manifested by persistent delusions or hallucinations and disorientation, and resulted in total occupational and social impairment as of February 1, 2016.  

8.  The Veteran's ischemic heart disease is manifested by cardiac dilatation, with no evidence of hypertrophy.  He has a workload of greater than 7 METs.

9.  The Veteran's diabetes mellitus is medically managed by an oral hypoglycemic agent.  It has not required regulation of activities.

10.  The Veteran's tinnitus is evaluated as 10 percent disabling, the maximum rating authorized.

11.  The Veteran's hearing acuity in his left ear is no worse than Level III.  He has a non-service-connected right ear hearing loss disability.

12.  The Veteran's claim for an increased rating for PTSD was received on July 1, 2014; there is no evidence it was factually ascertainable prior to that date that PTSD had increased in severity.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a right ear hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2015).

2.  Service connection for peripheral neuropathy of the lower extremities is not warranted.  §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  Service connection for peripheral neuropathy of the upper extremities is not warranted.  §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  Service connection for a skin disability is not warranted.  §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  Service connection for hypertension is not warranted.  §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  The Veteran's PTSD warrants a 100 percent rating, effective February 1, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411.

7.  A rating in excess of 30 percent for ischemic heart disease is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

8.  A rating in excess of 20 percent for type II diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

9.  A rating in excess of 10 percent for tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).

10.  A compensable rating for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85 Code 6100 (2015).

11.  The criteria for an effective date for an award of a 70 percent rating for PTSD prior to July 1, 2014 have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a July 2014 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The July 2014 letter complied with the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding notice in claims to reopen.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent VA and private medical records have been secured.  The Veteran was afforded adequate VA examinations.  He has not identified any evidence pertinent to these matters that remains outstanding.  VA's duty to assist is met.

Factual Background

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Medical records prior to the Veteran's period of active duty have been associated with the record.  Blood pressure readings were recorded over a four-day period in April 1964.  Blood pressure was 136/72; 150/80; 124/70; 130/76; 140/62; 132/72; 136/86 and 140/82.  

The Veteran's service treatment records show that an audiometric test was conducted in October 1964.  The hearing threshold levels in decibels in the right ear were 15 (30), 10 (20), 10 (20), 10 (20) and 10 (15) at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  (Prior to November 1967, the service department reported audiometric test results under American Standard Associates (ASA) values.  The Department of Defense adopted the International Standards Organization (ISO) values in November 1967.  In July 1966, the VA adopted the ISO standard, which is the standard applied in 38 C.F.R. § 3.385.  The figures in parentheses represent the conversion from the ASA to the ISO values.  Blood pressure was 130/80 and 130/84.  

An audiometric test in March 1965 shows that the hearing threshold levels in decibels in the right ear were -5 (10), -5 (5), 0 (10), 0 (10) and 5 (10) at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Blood pressure readings were 126/74 and 128/84.  On a report of medical history in April 1965, the Veteran reported boils.  The skin was normal on examination at that time.  An audiogram during an augmentation examination in April 1965 shows that the hearing threshold levels in decibels in the right ear were 0 (15), -5 (5), -10 (0), -10 (0) and -5 (0) at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Blood pressure readings were 128/84 and 130/84.  An audiometric test in August 1969 shows that the hearing threshold levels in decibels in the right ear were 20, 0, 0, 0, 5 and 40 at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz, respectively.  Blood pressure readings were 128/76 and 138/80.  A high frequency hearing loss in the right ear was noted under the summary of defects.

The ears, upper and lower extremities, skin and a neurological evaluation were normal on the July 1970 separation examination.  Blood pressure readings were 120/68 and 118/70.  An audiogram revealed that the hearing threshold levels in decibels in the right ear were 10, 0, 0, 5 and 5 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.

The Veteran's discharge certificate shows that he was a pilot.  

VA outpatient treatment records show that the Veteran reported a history of high blood pressure for 10 to 15 years in June 2004.  He also stated he had had numbness in his feet since 2001.

A January 2010 audiogram at a private facility disclosed that the hearing threshold levels in decibels in the right ear were 25, 20, 25, 60 and 60 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  The Veteran complained of decreased hearing at higher frequencies in March 2005.  He also reported numbness in his feet and hands when they were elevated.   Blood pressure was 140/80.  The impressions included hypertension.  It was noted in March 2007 that he had not taken his blood pressure medication that day.  

A VA examination for diabetes mellitus and peripheral neuropathy was conducted in August 2010.  A past medical history of hypertension for 20 years was reported.  The Veteran stated he had numbness and tingling in the soles of his feet for five years.  It was noted he had addressed these concerns with his private physician who reportedly attributed this to diabetes, but no further testing was done and the Veteran was never treated.  The VA examiner indicated that the civilian notes were silent for a diagnosis or discussion of diabetic neuropathy.  The Veteran stated he had constant paresthesias and dysesthesia in the soles of his feet, but denied associated pain, weakness or fatigue with neuropathy.  The diagnosis was peripheral polyneuropathy.  The examiner opined it was less likely than not that it was caused by or related to diabetes.  It was noted the Veteran had other risk factors for peripheral polyneuropathy, including alcohol overuse and peripheral arterial disease.  

A VA audiometric examination was conducted in August 2010.  The audiometric tests showed the Veteran had a moderate sensorineural hearing loss in the right ear.  The examiner noted she reviewed the records, including the Veteran's service treatment records.  The examiner initially stated that the Veteran's bilateral hearing loss was as least as likely as not caused by or a result of acoustic trauma in service.  She then stated that while there was a threshold shift in the left ear when comparing audiometric tests in 1964 and at the service separation examination, there was no such shift in the right ear.  She specifically concluded that the Veteran's hearing loss in the right ear was less likely as not caused by or the result of acoustic trauma during service. 

By rating decision dated September 2010, the RO denied the Veteran's claim for service connection for hearing loss in the right ear on the basis that it was not shown to be related to service.  He was notified of this determination and of his right to appeal by a letter dated that month, but a timely appeal was not received.  

The Veteran's claim for an increased rating for PTSD was received on July 1, 2014.

The Veteran was again afforded a VA audiometric examination in January 2015.  He reported tinnitus.  An audiogram disclosed that the hearing threshold levels in decibels in the right ear were 35, 75, 75 and 75 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  The hearing threshold levels in decibels in the right ear were 40, 70, 80 and 80 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Speech audiometry revealed speech recognition ability of 94 percent in each ear.  The diagnosis was bilateral sensorineural hearing loss.  It was stated the Veteran's hearing loss impacted his ability to work.  The Veteran stated it was hard to understand people talking and he had to ask them to repeat what they said.  He also said that tinnitus caused him irritation.

On VA psychiatric examination in February 2015, the Veteran reported he had startle reaction, hypervigilance and depression.  It was also noted he had had intense anger and homicidal ideation without intent.  He stated he was not receiving treatment.  It was indicated the Veteran had anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting and impaired impulse control, such as unprovoked irritability with periods of violence.  It was stated the Veteran had homicidal ideation without intent.  The diagnosis was PTSD.  The examiner stated the Veteran had occupational and social impairment with reduced reliability and productivity.  He commented that the Veteran's PTSD was moderate with moderate to severe social impairment.

A VA examination of the heart was conducted in February 2015.  The Veteran stated he was evaluated by his cardiologist every six months and that he had an echocardiogram with a nuclear stress test annually.  He stated there had been no significant changes in his heart condition, except that a new drug was being used to treat his atrial fibrillation.  He also stated he was asymptomatic.  The examiner noted that the findings in the Veteran's medical record show that he was routinely evaluated for his cardiac condition, and that there had been no indication of any significant worsening or aggravation of his coronary artery disease since the August 2010 VA examination.  It was noted the Veteran was on medication for his heart condition.  He did not have congestive heart failure.  He had intermittent atrial fibrillation, but had not had any episodes in the previous year.  He did not have pericardial adhesions.  He underwent angioplasty in 2014.  An examination disclosed that rhythm was regular.  The dorsalis pedis and posterior tibial pulses were diminished.  The Veteran had trace peripheral edema bilaterally.  There was no evidence of cardiac hypertrophy, but there was evidence of cardiac dilatation on a September 2013 echocardiogram.  At that time, the left ventricular ejection fraction was 75 percent.  Interview-based METs testing was greater than 7-10 METs.  This reflected the lowest activity level at which the Veteran reported fatigue.  The examiner indicated that the exercise stress test most accurately reflected the Veteran's current level of cardiac functioning.  While he noted that the METs level limitation was not due solely to the Veteran's heart condition, it was not possible to estimate accurately the percentage.  He also stated that the Veteran's heart condition did not impact his ability to work. He commented that the Veteran was asymptomatic at presentation.  The diagnosis was coronary artery disease with minimal functional limitation.  

On VA examination for hypertension in February 2015, the Veteran stated he could not remember having been evaluated for hypertension while he was on active duty.  He noted that if he had hypertension, he would not be qualified as a pilot.  He said he was probably diagnosed with hypertension prior to 2000, but since he had an active pilot's license, he could not take medication for it.  The examiner noted there were no objective findings in the Veteran's service treatment records indicating a complaint, evaluation, diagnosis or treatment for hypertension.  He concluded that it was less likely as not that the Veteran's hypertension was caused by, a result of, or aggravated by service.  He acknowledged a four-day blood pressure check in April 1964, which showed normal blood pressure readings.  He also noted that the findings in the Veteran's private medical records showed a diagnosis and treatment of hypertension since 2005, more than three decades after his separation from service, and there were no entries indicating any association with service.  

The Veteran was also afforded a VA examination for diabetes mellitus in February 2015.  It was noted his treatment consisted of oral hypoglycemic agents.  He did not require the regulation of activities as part of the medical management of his diabetes.  He saw a diabetic care provider less than two times a month for episodes of ketoacidosis or hypoglycemia.  There had been no hospitalizations in the previous year for ketoacidosis or hypoglycemia.  He had not had any progressive, unintentional weight loss or loss of strength attributable to diabetes mellitus.  It was noted the Veteran did not have any conditions that were as least as likely as not due to or aggravated by diabetes.  The diagnosis was diabetes mellitus, type 2.  The examiner indicated that the Veteran's diabetes did not impact his ability to work.  He added there were no findings in the record indicating there had been any aggravation or worsening of diabetes since the 2010 VA examination.  It was stated that the Veteran's diabetes was adequately controlled with oral hypoglycemic agents and lifestyle changes.  There was no functional limitation due to diabetes mellitus.  

A VA examination of the skin was conducted in February 2015.  The Veteran denied any current clinically significant skin lesion or related condition.  He said he had no recollection of having had a "boil" in service, but that he was evaluated and treated for a pilonidal cyst.  The examiner stated he reviewed the Veteran's records.  He noted there were no findings in the Veteran's service treatment records indicating an evaluation, diagnosis or treatment for "boils," but that the Veteran had reported a history of them in service.  The examiner noted there was an unremarkable skin examination and the record was silent for any related skin condition.  The diagnosis was that the Veteran did not have a skin condition.  The examiner noted that the physical examination of the skin was unremarkable and there was no swelling/mass, redness/inflammation, tenderness, excoriation or related findings of skin instability associated with boils.  There was insufficient evidence to warrant or confirm a current diagnosis of an acute or chronic boils/related skin disorder or its residuals.

On VA peripheral neuropathy examination in February 2015, the examiner noted he reviewed the Veteran's medical records.  He stated that they showed the Veteran reported a history of bilateral upper and lower extremity symptoms associated with peripheral neuropathy in 2005, but there were no objective findings in the medical records indicating a diagnosis of peripheral neuropathy until August 2010.  During an evaluation at that time, isolated findings of decreased sensation to the Veteran's feet were noted and a diagnosis of mild peripheral neuropathy was made. It was also indicated at that time that the neuropathy was most likely associated with the Veteran's other known risk factors and was, therefore, not due to diabetes.  The VA examiner in February 2015 noted that an electromyogram/nerve conduction study that month shows that the reported bilateral upper extremity symptoms were consistent with carpal tunnel syndrome and not diabetic neuropathy.  There were also no objective findings suggestive of diabetic neuropathy of the lower extremities.  The examiner acknowledged that a small fiber peripheral neuropathy could not be ruled out. He noted the Veteran had mild paresthesias and/or dysesthesias in all four extremities.  He stated that the Veteran did not have diabetic peripheral neuropathy of the upper or lower extremities.  The diagnosis was bilateral carpal tunnel syndrome.  

The Veteran's attorney submitted additional evidence in April 2016 (with a waiver of inial consideration of such evidence by the RO).  A private psychologist completed a PTSD disability benefits questionnaire on February 1, 2016.  The Veteran stated he was socially stand-offish and that he did not go out much.  He stated he continued to have severe problems with intimacy, trust and communication.  He related that he gets nervous around people.  The examiner stated that the examination showed the Veteran's PTSD symptoms persisted and included disturbances of cognition/mood; difficulty in concentration/task performance; problems with work/social relations; and a sleep disorder.  He noted that the Veteran's symptoms included depressed mood; anxiety; suspiciousness; panic attacks weekly or less often; near continuous panic or depression affecting ability to function independently, appropriately and effectively; chronic sleep impairment; flattened affect; speech intermittently illogical, obscure or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought process or communication; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control; persistent delusions or hallucinations; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living; and disorientation to time and place.  The examiner noted the Veteran has had suicidal ideation in past but no current suicidal or homicidal ideation or plans were reported at this time.  The diagnosis was PTSD, associative type with other mood features.  The examiner stated the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.

A statement by the private psychologist who examined the Veteran in February 2016 was included with the evidence submitted by the Veteran's attorney.  It was noted that the Veteran said there was no reason for him to leave the safety of his home, except for necessities, medical appointments and to visit his son, which he did rarely.  It was noted the Veteran went four to five days without showering, that he shaved once a week, and brushed his teeth every two to three days.  He stated that he did not care and did not have the energy or motivation.  The private psychologist stated that his examination findings essentially concurred with those on the February 2015 VA psychiatric examination.  He noted the Veteran had recurrent nightmares, chronic sleep problems, anger outbursts and irritability.  He concluded that the Veteran's PTSD presented a severe level of maladaptive symptomatology and functional impairment that prevented him from sustaining any form of gainful employment.  

Service connection is in effect for PTSD, ischemic heart disease, diabetes mellitus type II, with non-proliferative diabetic retinopathy, tinnitus and hearing loss in the left ear.


Legal criteria and analysis

	New and material evidence 

When there is a final rating decision on a claim of service connection, such claim may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The requirement of new and material evidence raising a reasonable possibility of substantiating a claim is a "low threshold" standard requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the last prior final rating decision addressing the matter of service connection for a hearing loss in the right ear consists of the report of a January 2015 VA audiometric examination that shows the Veteran has a current hearing loss in the right ear.  Such information was previously in the record and the evidence showing current hearing loss is cumulative, and therefore not new.  The Veteran has not provided any evidence to rebut the VA medical opinion that was of record at the time of the September 2010 determination.  To the extent he argues that his hearing loss is related to service is essentially a repetition of his prior argument and, therefore, not new.  There is nothing in the opinion suggesting that the VA opinion is inadequate, and the Veteran has not provided any medical opinion evidence to the contrary.  

In fact, nothing received for the record since the September 2010 rating decision relates to the unestablished fact necessary to substantiate the claim of service connection for hearing loss in the right ear, or raises a reasonable possibility of substantiating the claim.  The record remains devoid of competent evidence linking the Veteran's right ear hearing loss to service.  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for hearing loss in the right ear may not be reopened.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

	Peripheral neuropathy 

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of: A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The service treatment records contain no complaints or findings pertaining to peripheral neuropathy of the extremities.  The Veteran's main argument is that he has peripheral neuropathy of each extremity due to his service-connected diabetes mellitus.  The record shows that the Veteran has reported he first had numbness in his feet in 2001.  Following the August 2010 VA examination, the examiner found the Veteran had peripheral neuropathy, but concluded that it was not associated with diabetes mellitus.  The examiner found that it was related to his alcohol consumption and peripheral arterial disease, not diabetes.  

It is significant to note that the February 2015 VA examination, to include electromyogram testing, revealed the Veteran had bilateral carpal tunnel syndrome, and not diabetic neuropathy of the upper extremities.  It was also found that he did not have diabetic neuropathy of the lower extremities.  

A threshold matter for consideration, as in any claim seeking service connection, is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Veteran has reported symptoms associated with diabetic neuropathy, the most recent VA examination failed to demonstrate that he has peripheral neuropathy of either the upper or lower extremities due to diabetic neuropathy.  The Board finds that the Veteran has not presented probative evidence that he has peripheral neuropathy of the upper or lower extremities due to diabetic neuropathy.  The expert medical opinion of the doctors outweigh the Veteran's lay opinion.  Accordingly, the Board is unable to grant a claim of service connection, and the appeal in this matter must be denied.

	Skin

The service treatment records disclose that while the Veteran reported he had a history of boils, examinations of the skin were normal, to include on the July 1970 separation examination.  When the Veteran was examined by the VA in February 2015, the examiner commented that the evidence was not sufficient to confirm a diagnosis of any skin disability.  Moreover, the Veteran denied any current skin problems.  In this case, since a skin disability has not been demonstrated during service or at any time thereafter, there is no basis for an award of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board finds that the Veteran has not presented evidence of a current skin disability, which is an essential element to establish the claim.  Acccordingly, the Board is unable to grant a claim of service connection, and appeal in this matter must be denied.  

	Hypertension 

Certain chronic diseases (including hypertension) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges that prior to his period of active duty, the Veteran was referred in April 1964 for a four-day blood pressure check.  Although there was one slightly abnormal reading, there is no indication that he had hypertension.  The service treatment records show that all blood pressure readings were normal.  The July 1970 separation examination shows that blood pressure readings were 120/68 and 118/70.  The initial indication of hypertension was in 2005, approximately 35 years following the Veteran's discharge from service.  

During the February 2015 VA examination, the Veteran believed that hypertension had been diagnosed prior to 2000, but he conceded that he did not take any medication for it until 2001.  He has not provided any clinical evidence showing that he had hypertension either during service or within one year of separation from service.  The VA examiner noted that there was nothing in the record showing a diagnosis and treatment of hypertension for three decades after service, and concluded that it was not related to service.

As to the Veteran's assertions that his hypertension is related to service, his lay opinion cannot be considered competent evidence on this matter.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining that the situations where "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition," including diagnosing a medically "simple" condition such as a broken leg as opposed to a medically complex condition such as cancer). However, the medical evidence of record indicates that the Veteran's hypertension had its onset many years after service, and the most probative evidence has found it is not linked to service.  The Board concludes, therefore, that the preponderance of the evidence is against the claim for service connection for hypertension.

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

	PTSD 

A 100 percent rating is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the United States Court of Appeals for Veterans Claims noted that the list of symptoms in the VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It was indicated the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.

When he was examined by the VA in February 2015, it was reported the Veteran had numerous symptoms of PTSD including mood disturbances, impaired impulse control, difficulty adapting to stressful circumstances and homicidal ideation, without intent.  It was noted, however, that the Veteran was not receiving any treatment for his psychiatric disability.  The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  He said the impairment was moderate to moderately severe.  

In February 2016, the Veteran's private psychologist noted the Veteran neglected his personal hygiene, had persistent delusions or hallucinations, impaired judgment and near continuous panic or depression that affected his ability to function independently.  He indicated that while the Veteran had experienced suicidal or homicidal ideation in the past, he did not have any such intent at that time.  He stated that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  He also found that from the date of the Veteran's claim for an increased rating for PTSD that it was of such severity as to preclude employment.  Given the above findings, and the fact the Veteran conceded he spends most of his days at home, with minimal social contact, resolving reasonable doubt in his favor, the Board finds that the Veteran's PTSD resulted in total occupational and social impairment as of February 1, 2016, the date of the examination by the private psychologist.  

The Board finds there is nothing in the record to support an earlier effective date for the 100 percent rating.  As noted above, the Veteran was not seeking treatment in February 2015, and the private examination provides the first objective evidence of increased symptoms resulting from PTSD.  

	Ischemic heart disease 

A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 metabolic equivalents (METs) or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent rating is warranted with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 30 percent rating is warranted with a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 7005.

When he was examined by the VA in February 2016, the Veteran stated he saw a cardiologist every six months for his ischemic heart disease.  The Veteran acknowledged that he was asymptomatic.  The examiner noted there was no indication that his symptoms had increased in severity.  The examination showed no evidence of cardiac hypertrophy and he did not have congestive heart failure.  The interview-based METs was greater than 7 to 10.  The most recent echocardiogram was apparently in September 2013 and showed that the left ventricular ejection fraction was 75 percent.  

Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for ischemic heart disease.

	Diabetes mellitus 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent rating.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Note (1):  Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.

As noted above, a 40 percent rating is warranted for diabetes when, in addition to requiring insulin (or oral hypoglycemic agent) and restricted diet, the diabetes requires regulation of activities for medical maintenance.  The medical evidence in the record does not show that the Veteran's diabetes mellitus required regulation of activities to maintain the disease.  The February 2015 VA examination found that the Veteran was being treated with oral hypoglycemic medication.  The examiner specifically noted that the regulation of his activities was not required for the control of his diabetes.  The Board finds, therefore, that the schedular requirements for a rating in excess of 20 percent for diabetes are not met.  Accordingly, the Board finds that the preponderance of the evidence is against this claim, and that a rating in excess of 20 percent is not warranted.

	Tinnitus 

A 10 percent rating is warranted for recurrent tinnitus.  Note (2):  Assign only a single evaluation for recurrent tinnitus, whether the sound is perceived on one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 6260.

The record reflects that the Veteran is currently in receipt of the maximum rating for tinnitus.  Although the Veteran is competent to state his tinnitus symptoms have increased in severity, the Board finds that there is no basis upon which to award an increased schedular evaluation as he is already receiving the maximum award.  

The Board also finds that no higher schedular evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  There is no evidence that the Veteran suffers from any other disease of the ear for which additional compensation could be awarded.  Since there is a specific diagnostic code to evaluate tinnitus, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that the rating assigned is appropriate and there is no basis for higher schedular ratings

	Left ear hearing loss 

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations for Levels of hearing acuity assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Compensation is payable for combinations of hearing loss in one ear service-connected and nonservice-connected hearing loss in the other ear as if both disabilities were service connected, provided the service connected hearing loss is compensable to a degree of 10 percent or more (i.e., Level X or XI) and the nonservice-connected hearing loss is not the result of the Veteran's own willful misconduct and meets the criteria 38 C.F.R. §§ 3.383(a)(3), 3.385.

At the outset, the Board observes that although the Veteran has a hearing loss disability (as defined in 38 C.F.R. § 3.385) not due to misconduct in the nonservice-connected right ear, because his left ear hearing loss is not compensable (i.e., Levels X or XI), the provisions of 38 C.F.R. § 3.383(a)(3) do not apply, and the nonservice connected hearing loss must be assigned a hearing acuity Level I in determining the appropriate rating for the left ear hearing loss. 

Applying 38 C.F.R. § 4.85 Table VI to the findings on the January 2015 VA audiometry establishes that the Veteran has Level II hearing in the left ear.  The Board finds the VA examination is adequate for rating purposes as it was conducted in accordance with regulatory criteria.  The examiner in January 2015 specifically commented on the functional impairment that results from the hearing loss shown, noting that the Veteran had trouble understanding people.  Under Table VII, when hearing loss in one ear is Level II and Level I in the other ear, a 0 percent rating is to be assigned.

The Board notes the Veteran's allegations regarding the increasing severity of his left ear hearing loss.  As was noted above, his left ear hearing loss has not risen to the level of severity sufficient to warrant consideration of the impact of his nonservice-connected right ear hearing loss in rating the hearing loss in his left ear.  While he is competent to observe he has diminished hearing ability with difficulty following conversations, he is not competent to establish the level of his left ear hearing loss, i.e., that it has risen to a compensable level, by his own observations or opinion.  By regulation, that requires diagnostic studies (audiometry), which have not shown a reduction in left ear hearing acuity to a compensable degree.  There is no indication in the record that the Veteran's bilateral hearing loss impacts his ability to work.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

	Additional considerations

The Board has considered whether referral of these matters for consideration of extraschedular ratings is warranted, but finds that all identified symptoms and impairment associated with the service-connected disabilities are encompassed by the criteria for the schedular ratings assigned.  He has not alleged any manifestations or functional impairment of function that is not encompassed by the current ratings.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

	Earlier effective date for a 70 percent rating

Except as otherwise provided, the effective date of an award of an increase shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within one year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

The record shows that the Veteran's claim for an increased rating for PTSD was received on July 1, 2014.  Based on the February 2015 VA psychiatric examination, the RO assigned a 70 percent rating, effective July 1, 2014, the date the Veteran's claim for an increased rating was received.  There is no contention or evidence to suggest a factually ascertainable increase in disability in the year preceding the claim for increased rating.  The Board notes that the Veteran acknowledged that he was not receiving any treatment for PTSD at the time of the February 2015 VA examination.  Thus, there is no basis on which an earlier effective date may be assigned.  


ORDER

New and material evidence has not been received and the claim for service connection for hearing loss in the right ear is not reopened.

Service connection for peripheral neuropathy of the upper and lower extremities, a skin disability and hypertension is denied. 

A 100 percent evaluation for PTSD is granted, effective February 1, 2016, subject to governing law and regulations pertaining to paying monetary benefits.  

An increased rating for ischemic heart disease, diabetes mellitus, tinnitus, or for hearing loss in the left ear is denied. 

An effective date for an award of a 70 percent rating for PTSD prior to July 1, 2014 is denied.





REMAND

The issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in an April 2016 statement, but has not been adjudicated by the RO. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his increased rating claims.  Further development however is required prior to deciding the issue.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate VCAA notice regarding the TDIU claim and request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


